Citation Nr: 0941990	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-14 576	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to radiation exposure.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1953 to 
September 1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The RO in Seattle, Washington, currently 
retains jurisdiction of the Veteran's claim file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer, 
which he claims is related to radiation exposure during 
Operation WIGWAM atomic testing.  

This case must be remanded for additional development.  
Pursuant to 38 C.F.R. § 3.311(b), when it is determined a 
veteran was exposed to ionizing radiation and subsequently 
develops a radiogenic disease (prostate cancer is a 
radiogenic disease), which became manifest within the 
specified period, then the claim will be referred to the 
Under Secretary of Benefits for further consideration in 
accordance to paragraph 38 C.F.R. § 3.311(c) before it is 
adjudicated.  The Veteran's personnel records confirm that he 
participated in Operation WIGWAM in May 1955; thus, pursuant 
to 38 C.F.R. § 3.309(d), his exposure to ionizing radiation 
is conceded.  Likewise, private medical records dated in 
April 2002 note that the Veteran was given a pre- and post-
operative diagnosis of prostate cancer.  

A review of the claim file does not indicate that the claim 
was referred to the Under Secretary of Benefits for further 
consideration in accordance to paragraph 38 C.F.R. § 
3.311(b).  38 C.F.R. § 3.311(c) notes that the Under 
Secretary of Benefits may request an advisory medical opinion 
from the Under Secretary of Health.  Therefore, in compliance 
of 38 C.F.R. § 3.311(b), the Board must remand this claim to 
the RO for referral to the Under Secretary of Benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Refer the Veteran's claim to the Under 
Secretary of Benefits for further 
consideration in accordance to paragraph 
38 C.F.R. § 3.311(b).  The Under Secretary 
of Benefits shall consider the claim with 
reference to the factors specified in 38 
C.F.R. § 3.311(e) and may request an 
advisory medical opinion from the Under 
Secretary for Health.  See 38 C.F.R. § 
3.311(c).

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



